Reasons for Allowance
Claims 1-5, 7-14, and 16-18 are allowed.
Claims 6 and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the claimed invention of a robotic surgical system (and method of use) wherein the optical element includes a film including a transparency having a first diffusive element configured to reflect light having a wavelength within a first predetermined range to permit a first shape to be visually perceived and a second diffusive element configured to reflect light having a wavelength within a second predetermined range to permit a second shape to be visually perceived, and the image capture device is configured to detect the first shape and the second shape, and the notification device is further configured to provide the notification, in response to the image capture device detecting the absence of the first shape (as recited in claims 1 and 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792